Name: Commission Regulation (EEC) No 2346/88 of 28 July 1988 laying down the intervention thresholds for peaches, lemons and oranges for 1988/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 204/20 Official Journal of the European Communities 29 . 7. 88 COMMISSION REGULATION (EEC) No 2346/88 of 28 July 1988 laying down the intervention thresholds for peaches, lemons and oranges for 1988/89 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Trieaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2240/88 of 19 July 1988, laying down, for peaches, lemons and oranges, the rules for applying Article 16b of Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables (') and in particular Article 1 (3), HAS ADOPTED THIS REGULATION : Article 1 The intervention thresholds for peaches, lemons and oranges for 1988/89 shall be as follows :  peaches :  lemons :  oranges : 358,417 tonnes 99,714 tonnes 301,972 tonnes Whereas Article 1 of Regulation (EEC) No 2240/88 lays down for peaches, lemons and oranges the criteria for fixing the intervention threshold for the Community as constituted at 31 December 1985 ; whereas it falls to the Commission to fix these intervention thresholds by multiplying by the percentages specified in Article 1 ( 1 ) and (2) of the Regulation, the average, for the last five years for which statistics are available, of the quantities produced for consumption without processing ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 198 , 26 . 7 . 1988 .